NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



             United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                        Argued December 3, 2009*
                                        Decided February 25, 2010

                                                  Before

                                     FRANK H. EASTERBROOK, Chief Judge

                                     DANIEL A. MANION,  Circuit Judge

                                     TERENCE T. EVANS, Circuit Judge

No. 09‐2007

UNITED STATES OF AMERICA,                                  Appeal from the United States District
               Plaintiff‐Appellee,                         Court for the Northern District of
                                                           Indiana, Fort Wayne Division.
        v.
                                                           No. 08 CR 12
JAMES L. GOVAN,
              Defendant‐Appellant.                         Theresa L. Springmann, Judge.




                                                O R D E R

        James Govan pleaded guilty to possessing with the intent to distribute crack cocaine and
carrying a firearm during and in relation to a drug trafficking crime, but in doing so reserved
the  right  to  appeal  the  district  court’s  denial  of  his  motion  to  suppress  the  crack  and  gun.
Govan appeals, and we affirm.




        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
        Just before midnight on January 19, 2008, Officers Chris Drake and Doug Schwertfager
of the Indiana State Excise Police were on patrol across the street from a liquor store in Fort
Wayne, Indiana.  From their unmarked vehicle and with the aid of binoculars, the officers
observed  two  males  who  appeared  to  be  under  the  age  of  21  walking  along  the  well‐lit
sidewalk in front of the store.  The men stopped, faced each other, and appeared to exchange
something.  One of them, Marquel Marsh, then entered the liquor store, while the other man,
later identified as James Govan, stood behind a pay phone on the storefront beyond the store
clerk’s view. After a few minutes, Marsh exited the store and met Govan.  The two faced each
other, made hand motions consistent with the exchange of an item, and resumed walking down
the sidewalk.  

         Although they did not see the items the young men exchanged, the officers suspected
that they had witnessed the furnishing of alcohol to a minor.**  As the men began to cross the
street,  the  officers  drove  toward  them  and  activated  their  vehicle’s  emergency  lights.    The
officers exited the vehicle, identified themselves as law enforcement, and asked the men for
some form of identification.  Neither had any.  Officer Schwertfager dealt with Marsh and
verified  his  identity  and  age  (20)  through  the  Indiana  Bureau  of  Motor  Vehicles  database.
Marsh informed Officer Schwertfager that he had purchased condoms at the liquor store and
showed him the condoms and a receipt.  Meanwhile, Officer Drake dealt with Govan who, after
about five minutes of refusing to disclose his name, identified himself as Marcus Williams and
gave a birth date of March 17, 1985.  Officer Drake was unable to locate a person by that name
and birth date in the Bureau of Motor Vehicles database.  He then contacted Officer Chris
Hoffman of the Fort Wayne Police Department who ran the name and birth date through a local
database.  Officer Hoffman was unable to locate a black male named Marcus Williams born on
March 17, 1985, in the local system; he did discover, however, that there was an active arrest
warrant for a black male who had that birth date—James Govan.  Officer Hoffman relayed that
information to Officer Drake, accessed Govan’s photo by computer, and then informed Officer
Drake that Govan had a scar above his eye.  Officer Drake asked Govan to remove his hat and
glasses.  When the man complied, Officer Drake observed a scar above his left eye.  Officer
Hoffman then arrived on the scene and confirmed that the man matched the computer photo
of James Govan.  In order to be certain, Officer Hoffman asked the man for his social security
number. Officer Hoffman checked the number he was given against the number from the James
Govan entry in the local database and discovered that they matched except for two digits that
had been transposed.  The officers then placed Govan under arrest based on the outstanding
warrant and for giving false information to police during the investigation of a crime. (Twenty
minutes had elapsed between the initiation of the stop and Govan’s arrest.)  Officer Hoffman
searched Govan and discovered baggies of crack cocaine and marijuana.  After Govan was


        **
         In Indiana, it is a misdemeanor for a person to furnish an alcoholic beverage to a
minor.  Ind. Code § 7.1‐5‐7‐8(a).  On the other side of the coin, it is also a misdemeanor for a
minor to knowingly possess an alcoholic beverage.  Id. § 7.1‐5‐7‐7(a)(1).
transported to jail, Officer Hoffman searched him a second time and discovered a handgun in
his coat pocket. 

        A grand jury indicted Govan for possessing with the intent to distribute crack cocaine
(Count 1), being a felon in possession of a firearm (Count 2), and carrying a firearm during and
in relation to a drug trafficking crime (Count 3).  Govan filed a motion to suppress the crack
and  the  gun,  alleging  they  were  the  fruits  of  an  unlawful  investigatory  stop.    Following  a
hearing, the district court denied the motion.  Govan then pleaded guilty to Counts 1 and 3 of
the indictment pursuant to a conditional guilty plea wherein he reserved his right to appeal the
district court’s denial of his motion to suppress.  The district court sentenced Govan to a term
of 33 months’ imprisonment on Count 1 and a consecutive term of 60 months’ imprisonment
on Count 3.  Govan appeals the denial of his motion to suppress the crack and handgun.  

        On appeal, Govan argues that the crack cocaine and gun should have been suppressed
because their discovery resulted from the officers’ violation of his Fourth Amendment right to
be free from unreasonable seizures.  Specifically, he contends that Officers Schwertfager and
Drake stopped him without reasonable suspicion that he was committing (or had committed)
a crime.  And even if the stop was justified at its inception, says Govan, the duration of the stop
was unreasonable.

       In reviewing a district court’s denial of a motion to suppress, we examine its conclusions
of law de novo and its factual findings for clear error, giving special deference to its credibility
determinations.  United States v. Burnside, 588 F.3d 511, 516–17 (7th Cir. 2009).  Govan does not
challenge  the  district  court’s  findings  of  fact  and  concomitant  credibility  determinations.
Hence, our review is limited to the district court’s legal conclusion that the stop comported with
the Fourth Amendment.

        Under  Terry  v.  Ohio,  392  U.S.  1  (1968),  a  law  enforcement  officer  can  conduct  an
investigatory stop of a suspect if he has a reasonable suspicion based on particular, articulable
facts that criminal activity is afoot.  United States v. Hampton, 585 F.3d 1033, 1038 (7th Cir. 2009).
Whether an officer possessed reasonable suspicion is an objective inquiry based on the totality
of the circumstances known to the officer at the time of the stop.  United States v. Hicks, 531 F.3d
555, 558 (7th Cir. 2008).  The officer’s action must be justified at its inception and reasonably
related in scope to the circumstances that warranted the stop initially.  Jewett v. Anders, 521 F.3d
818, 824 (7th Cir. 2008).  The duration of the stop must be reasonable.  United States v. Jackson,
300 F.3d 740, 746 (7th Cir. 2002).

      Under  Indiana  law,  it  is  a  crime  for  a  minor***  to  knowingly  possess  an  alcoholic
beverage.  Ind. Code § 7.1‐5‐7‐7(a)(1).  The observations of the experienced excise officers gave


        ***
               A minor is a person less than 21 years of age.  Ind. Code § 7.1‐1‐3‐25.
rise to a reasonable suspicion that Govan was a minor in possession of alcohol.****  Standing in
the well‐lit area near the liquor store, Govan appeared to be under the age of 21—he was in fact
only 22.  It was almost midnight when the officers saw Govan exchange an item with Marsh.
While Marsh went inside the store, Govan stood behind a pay phone out of the store clerk’s
view, something a minor not wishing to arouse the suspicion of store personnel might do.
After  Marsh  had  tarried  a  few  minutes  in  the  store,  he  came  out  and  had  a  face‐to‐face
encounter  with  Govan;  the  two  again  appeared  to  exchange  an  item.    The  officers  did  not
actually  see  any  items  exchanged  and  the  men’s  hand  movements  were  susceptible  of  an
innocent explanation, but given the circumstances it was reasonable for them to think that
Govan  had  supplied  Marsh  with  money  to  buy  alcohol  and  that  Marsh  had  done  so  and
delivered  it  to  him.    See  Illinois  v.  Wardlaw,  528  U.S.  119,  125–26  (2000)  (Terry  stops  are
appropriate  even  where  suspect’s  conduct  is  ambiguous  and  subject  to  an  innocent
explanation); United States v. Grogg, 534 F.3d 807, 810 (7th Cir. 2008) (“While certain behavior
in isolation may have an innocent explanation, that same behavior, when viewed in the context
of other factors at play, may amount to reasonable suspicion.”).  Hence, the officers had a
reasonable  suspicion  that  Govan  was  a  minor  in  possession  of  an  alcoholic  beverage.
Accordingly,  at  its  inception  the  investigatory  stop  of  Govan  did  not  offend  the  Fourth
Amendment.

         Govan argues that even if the stop were initially justified, the duration of the stop was
unreasonable because the officers continued to detain him after they discovered that Marsh was
20 years old and had purchased condoms in the liquor store.  “There is no bright‐line rule as
to  how  long  an  investigative  detention  may  last;  instead  we  look  to  whether  the  police
diligently pursued a means of investigating that was likely to confirm or dispel quickly their
suspicions.”    United  States  v.  Adamson,  441  F.3d  513,  521  (7th  Cir.  2006).    While  Officer
Schwertfager  was  dealing  with  Marsh,  Officer  Drake  attempted  to  learn  Govan’s  identity,
which is generally permissible during an otherwise valid stop.  Hiibel v. Sixth Judicial Dist.
Court, 542 U.S. 177, 186 (2004) (observing that “it is well established that an officer may ask a
suspect to identify himself in the course of a Terry stop”).  The fact that the officers learned that
Marsh  was  a  minor  did  not  dispel  their  reasonable  suspicion  that  Govan  was  a  minor  in
possession of alcohol:  Marsh still could have purchased alcohol in the store, perhaps with a
fake identification or none at all, and given it to Govan.  And the condoms and receipt that
Marsh produced did not necessarily dispel their reasonable suspicion that Govan was a minor
in possession of alcohol: the apparent exchanges between Govan and Marsh before and after
Marsh’s visit in the store were still unexplained.  Moreover, within five minutes of the stop,
Govan refused to reveal his name and then gave a false name that did not show up in the
Bureau of Motor Vehicles database.  At that point, there was ample reason for Officer Drake
to  be  suspicious  that  Govan  was  wanted  for  another  crime,  see  id.,  or  had  given  him  false


        ****
           At the time, Officer Drake was an 11‐year veteran of the Indiana State Excise
Police.  Officer Schwertfager had been on the job for two and a half years. 
information during the investigation, which is itself a misdemeanor offense in Indiana, Ind.
Code  §  35‐44‐2‐2(d)(1).    The  officers  therefore  had  reasonable  suspicion  that  Govan  had
committed a separate offense, which provided additional grounds for extending the stop and
investigating further.  They investigated the new suspicion by searching the local database.
After learning Govan might be wanted on an arrest warrant, they looked to see if he had a scar
above his eye and checked his social security number.  All of these measures were aimed at
confirming  or  dispelling  the  officers’  suspicions  raised  by  Govan’s  conduct,  and  Govan’s
continued detention (for less than 15 minutes) while these steps were taken was reasonable.
See Cady v. Sheahan, 467 F.3d 1057, 1063 (7th Cir. 2006) (officers do not exceed the permissible
duration  of  a  stop  where  the  extension  of  the  stop  is  attributable  to  the  suspect’s  evasive
conduct).

       In sum, the stop was lawful both at its inception and in its duration and thus provides
no basis for excluding the crack and gun.*****  Accordingly, the district court properly denied
Govan’s motion to suppress.  We AFFIRM.




        *****
           Because the stop was at all times consistent with the Fourth Amendment, we need
not decide whether the outstanding arrest warrant might have been an intervening
circumstance sufficient to dissipate the taint of an illegal stop and thus avert suppression of
the crack cocaine and gun.  See United States v. Green, 111 F.3d 515 (7th Cir. 1997).